FILED
                             NOT FOR PUBLICATION                              SEP 07 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUSTAVE WILLIAM LINK,                             No. 09-16929

               Plaintiff - Appellant,             D.C. No. 3:09-cv-01912-MMC

  v.
                                                  MEMORANDUM *
STATE OF CALIFORNIA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Gustave William Link appeals pro se from the district court’s judgment

dismissing his civil action against the State of California and various state officials

arising from the termination of his apprenticeship agreement as a piledriver. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Kahle v. Gonzales,

487 F.3d 697, 699 (9th Cir. 2007), and we affirm.

      The district court properly dismissed Link’s claims under 42 U.S.C. §§ 1983

and 1985(3) and the Racketeer Influenced and Corrupt Organizations Act

(“RICO”) against all defendants. The claims against the State of California and

defendants sued in their official capacities are barred by the Eleventh Amendment,

see Prod. & Leasing, Ltd. v. Hotel Conquistador, Inc., 709 F.2d 21, 21-22 (9th Cir.

1983) (per curiam), and against defendants in their individual capacities who heard

or decided Link’s various administrative appeals are barred by absolute judicial

immunity, see Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 923 (9th Cir. 2004)

(state “agency representatives performing functions analogous to those of a . . .

judge” are immune from civil damages suits). Link’s §§ 1983 and 1985(3) and

RICO claims against the remaining defendants in their individual capacities failed

because his conclusory assertion that they engaged in unspecified “misfeasance,

malfeasance, and nonfeasance” was insufficient to allege that they personally

participated in any conduct that violated these statutes. See Sprewell v. Golden

State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (court need not accept as true

conclusory allegations, unwarranted deductions, or unreasonable inferences).

      The district court properly dismissed Link’s claim under the Americans with


                                          2                                     09-16929
Disabilities Act (“ADA”) because he failed to allege facts showing that any

defendant violated the ADA other than conclusorily asserting that they collectively

denied him unspecified “reasonable accommodations.” See id.

      The district court also properly dismissed Link’s employment discrimination

claim under the California Fair Employment and Housing Act (“FEHA”) because

he failed to allege that any defendant is or was his employer and failed to exhaust

his administrative remedies. See Cal. Gov’t Code § 12940(a) (prohibiting

discrimination by “employer” concerning the “terms, conditions, or privileges of

employment”); McDonald v. Antelope Valley Cmty. Coll. Dist., 194 P.3d 1026,

1036 (Cal. 2008) (exhaustion of FEHA administrative remedies is mandatory).

      Finally, the district court did not abuse its discretion in denying Link’s

motion for disqualification under 28 U.S.C. §§ 144 and 455, and his subsequent

motion for reconsideration, because neither the judge’s prior service as a California

state prosecutor and a California Superior Court judge, nor her alleged failure to

rule on one of Link’s motions quickly, established grounds for recusal. See 28

U.S.C. § 455 (listing circumstances requiring recusal); United States v. Sibia, 624

F.2d 864, 868 (9th Cir. 1980) (finding affidavit that was devoid of facts regarding

personal bias stemming from “extrajudicial source” insufficient for § 144 recusal).

      AFFIRMED.


                                          3                                        09-16929